Citation Nr: 0533031	
Decision Date: 12/06/05    Archive Date: 12/21/05	

DOCKET NO.  01-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

3.  Entitlement to an effective date prior to October 6, 2000 
for the grant of service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1971 to January 1974, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In December 2003, the Board returned the issue of 
entitlement to service connection for hepatitis C to the RO 
for additional development.  That development was 
accomplished, and the case was returned to the Board for 
further appellate review.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for sinusitis and to an effective date prior to 
October 6, 2000 for the grant of service connection for 
sinusitis will be addressed in the REMAND portion of this 
decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Hepatitis C was not manifested during service, and is not 
shown to be causally or etiologically related to service.  



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the 
veteran from the VA dated in April 2003 and February 2004 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Those letters satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  The Board also observes that under the VCAA a 
claimant for VA benefits has responsibility to present and 
support a claim for benefits.  38 U.S.C.A. § 5107(a).  

The Board acknowledges that these VCAA letters were provided 
to the veteran after the initial unfavorable decision in this 
case.  However, in another case involving the timing of the 
VCAA notice, the United States Court of Appeals for Veterans 
Claims (Court) held that in such situations the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Following the Board's December 2003 remand 
of this issue to the RO and the most recent February 2004 
VCAA letter, additional evidence was accumulated, the RO 
reviewed that evidence, continued the denial of the benefits 
sought and issued a Supplemental Statement of the Case in 
August 2005.  The Board also notes that the veteran and his 
representative have not argued that any possible error or 
deficiency in the VCAA notice has prejudiced him in the 
adjudication of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds the notification requirements 
of VCAA had been satisfied.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are any private and VA medical records 
identified by the veteran.  The veteran has also been 
afforded a VA examination in order to answer the medical 
question presented in this case and he presented testimony at 
a BVA hearing at the RO in support of his claim.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Indeed, in a 
statement from the veteran dated in April 2003 in response to 
the April 2003 VCAA letter he specifically indicated that he 
had no additional evidence to submit.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The veteran essentially contends that he has hepatitis C that 
is related to his period of active service.  More 
specifically, the veteran has related that while stationed in 
Vietnam he was exposed to hepatitis through contact with 
contaminated blood while on "body detail" for the morgue.  
The veteran has related that he had no other risk factors for 
hepatitis C with the exception of a blood transfusion that he 
possibly had associated with treatment for a gunshot wound of 
the chest sustained following service in August 1974.  
Therefore, a favorable determination has been requested.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence for review clearly demonstrates that the veteran 
has been diagnosed as having hepatitis C.  In this regard, 
blood testing accomplished in December 2001 in connection 
with the veteran's Agent Orange examination indicated that a 
hepatitis C antibody was positive and following a VA 
examination performed in February 2004 the veteran was 
diagnosed as having hepatitis C.  Therefore, the record 
clearly reflects that the veteran has evidence of a current 
disability.  

With respect to service incurrence, as indicated above, the 
veteran has asserted that while in service he came into 
contact with contaminated blood while on body detail for the 
morgue while serving in Vietnam.  However, the evidence of 
record does not support the veteran's contention.  In 
particular, service personnel records, specifically a DA Form 
20 (Enlisted Qualification Record) shows the veteran served 
in Vietnam between March 1972 and January 1973 and during 
that time his principal duties were of a supply clerk and a 
unit supply specialist.  Those records also reflect no 
training for duties the veteran reports he was involved in 
while in Vietnam, such as a mortician or mortician's 
assistant, or in graves registration, but rather reflect 
military education in communications and as a supply clerk.  
As such, there is no evidence, beyond the veteran's 
contentions, that supports his contention that he came in 
contact with contaminated blood product during service.  The 
Board also notes that the veteran's service medical records 
show no complaints, treatment or diagnosis of hepatitis 
during service, but the veteran does not appear to contend 
that he received any treatment for hepatitis during service.

As for medical evidence of a nexus or relationship between 
the veteran's currently diagnosed hepatitis and service, the 
only medical opinion addressing that question is contained in 
the February 2004 VA examination.  Following that 
examination, the examiner noted several risk factors 
including having served as a supply personnel in a military 
hospital in Vietnam and having handled dead bodies; surgery 
for a gunshot wound following service in 1974 and 
incarceration between 1989 and 1994.  The examiner went on to 
state that it was difficult to identify when the veteran 
became infected and he concluded that "it is the opinion of 
the examiner that there is a likelihood that the veteran was 
infected during any of these periods of time, in the service 
or after the service and as such it is not at least as likely 
as not that the etiology of the veteran's hepatitis C 
infection was during the period of Vietnam having allegedly 
handled dead bodies."

Based on this record, the Board concludes that service 
connection for hepatitis C is not warranted.  While the 
examiner who performed the February 2004 VA examination was 
unable to state with any specificity when the veteran became 
infected, he did include that "it is not at least as likely 
as not" that the etiology of the veteran's hepatitis C 
infection was during service.  More significantly, to the 
extent that the February 2004 VA examination can be read as 
supporting the veteran's claim, or creating a reasonable 
doubt as to a relationship of the veteran's hepatitis to 
service, the Board notes that the examiner assumed that the 
veteran's exposure to hepatitis C would have been in 
connection with handling dead bodies.  However, as indicated 
above, there is no support, beyond the veteran's own 
contentions, that he was assigned duties that involved 
handling dead bodies.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C.  Not only is 
there no support for the veteran's contention as to how he 
was exposed to hepatitis C during service, there is also no 
opinion that the veteran's currently diagnosed hepatitis is 
related to service when the means of transmission during 
service assumed by the examiner who performed the February 
2004 VA examination is removed.  As such, the February 2004 
VA examination and the opinion following that examination has 
no probative value since the veteran is not shown to have 
handled dead bodies during service.  

While the veteran is clearly of the opinion that his 
currently diagnosed hepatitis C is due to service, as a lay 
person, the veteran is not competent to offer a medical 
opinion that requires specialized training or expertise, such 
as the etiology of a diagnosed disorder.  Espiritu v. 
Derwinski, 1 Vet. App. 492, 495 (1992).  The veteran was 
advised of the need to submit competent medical evidence of a 
nexus or relationship between his hepatitis C and service by 
way of letters to him dated in April 2003 and February 2004, 
but he submitted no such medical opinion.  Accordingly, in 
the absence of evidence demonstrating service incurrence, 
coupled with competent medical evidence of a nexus or 
relationship between the currently diagnosed hepatitis and 
service, the Board concludes that service connection for 
hepatitis C is not established.  


ORDER

Service connection for hepatitis C is denied. 


REMAND

The Board observes that an August 2005 rating decision 
granted service connection for sinusitis and assigned a 
10 percent evaluation.  Following that decision the veteran 
submitted a statement dated in August 2005 in which he 
expressed disagreement with the 10 percent evaluation 
assigned for his sinusitis and the effective date for the 
grant of service connection.  Thus, the next step in the 
appellate process is for the RO to issue a Statement of the 
Case with respect to these matters.  The Board acknowledges 
that in the past such matters had been referred to the RO for 
appropriate action, but the Court has indicated that the 
proper action is to remand these matters to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this matter is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following action:

After accomplishing any additional 
development indicated by the evidence of 
record, the RO should issue a Statement 
of the Case in connection with the 
veteran's claim for a higher initial 
evaluation for sinusitis and an earlier 
effective date for the grant of service 
connection for sinusitis.  The veteran 
and his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the veteran wishes to complete 
an appeal with respect to these matters.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified. 



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


